DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/30/2020 has been entered.

Response to Arguments
Applicant's arguments filed 10/30/2020 have been fully considered but they are not persuasive. The Examiner has changed the mapping used in the Bokish rejection to address the applicant’s amendments.  The applicant has also added another prior art rejection based on Joyce.  These references show different ways of interpreting the claims and therefore the Examiner chose to make two rejections based on the guidance given in section 2120(I)(A) of the MPEP.  The Examiner notes that the claims have serious issues with written description support and clarity.  Such issues need to be addressed in order to ultimately determine patentability.
In the applicant’s final paragraph of remarks the applicant points the Examiner to a section of the MPEP that states the Examiner’s action should be constructive in nature and when possible should offer definite suggestion for correction.  In order to advance prosecution, the Examiner recommends that the applicant clearly claim embodiments that are disclosed.  The claims should use claim language that specifically defines what is covered by the claims.  Such a claim will allow the Examiner to focus on features that may distinguish from the prior art.  If the applicant does not understand the basis for any of .
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Written Description Issue #1
The applicant claims the following in each independent claim:
acquiring, based upon a request, a context associated with the source client and the destination client; 
determining that the destination client is a virtual user including a group of sub-users or a common user;



Written Description Issue #2
The applicant did not disclose a scenario where it is determined that a destination client is determined to be a common user and then performs the steps of identifying policy/context and selecting a sub-user claimed in all of the independent claims.  Figure 3 of the applicant’s disclosure illustrates that when the destination client is determined to be a common user, the request is processed according to the prior art instead of performing the claimed steps performed by the applicant.  The current claim set contradicts what is disclosed and shown in Figure 3.

Written Description Issue #3
The applicant amended the independent claims with the following limitations:
identifying: a policy associated with the virtual user, and a context associated with the source client and the destination client; 
selecting, based upon the identified policy and the identified context, one of the sub-users;

The applicant did not define a context as being separate from a policy.  The applicant’s specification, in paragraphs 23 and 59, states that the context is one possible policy among others such as geographic location and sub-user with smallest load.  The applicant cannot claim the policy as being a separate concept from the context according to the subject matter covered by the original disclosure.  Context is clearly an example of a policy as disclosed by the applicant.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17, 23, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  It is not clear how the acquired context and the identified context are related or whether they are attempting to cover the same concept or a different concept.
Claims 17, 23, and 29 recite the limitations "selecting... one of the sub-users" in the fifth limitation of each claim.  There is insufficient antecedent basis for this limitation in the claim in the scenario where the destination client is determined to be a common user.
Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:  The applicant did not disclose a processor that is specially designed to implement the applicant’s invention.  Instead the applicant’s uses a conventional processor to process instructions to carry out the applicant’s invention.  Such instructions are essential for carrying out the applicant’s invention. 
. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 17-34 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication Number 2005/0111653 by Joyce et al.
As to claim 17, Joyce teaches a computer-implemented method within a server, comprising: receiving, from a source client and prior to a communication session being set up between the source client and a destination client, a request to initiate an instant messaging (IM) communication with the destination client (ref. no. 236 in Figure 10); acquiring, based upon a request, a context associated with the source client and the destination client (paragraph 109); determining that the destination client is a virtual user including a group of sub-users (paragraph 110); identifying: a policy associated with the virtual user (paragraph 107, the method 264 is a policy), and a context associated with the source client and the destination client (paragraph 107); selecting, based upon the identified policy and the identified context, one of the sub-users (step 281); and transferring the request to the selected one of the sub-users, wherein the communication session between the source client and the destination client is set up (step 291, the new agent task is a different communication session than the “previously provided service” referred to in paragraph 109).
As to claim 18, see paragraph 109.
As to claim 19, see paragraph 109, the situation where the agent is not available reads on the information being not valid.  If the applicant wants to specify that this means that the time stamp for the previous communication has expired then the applicant should claim such a scenario in language supported by the specification.
As to claim 20, paragraph 75.
As to claim 21, see step 291.
As to claim 22, see Figure 14, which shows differing policies based on whether a history exists.
As to claims 23-28 and 29-34, they are rejected for the same reasoning as claims 17-22, respectively.

Claim(s) 17-34 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticiapted by U.S. Patent Application Publication Number 2004/0189698 by Bokish.
As to claim 17, Bokish teaches a computer-implemented method within a server, comprising: receiving, from a source client and prior to a communication session being set up between the source client and a destination client, a request to initiate an instant messaging (IM) communication with the destination client (paragraph 21, initial instant message query 100); acquiring, based upon a request, a context associated with the source client and the destination client (step 108); determining that the destination client is a virtual user including a group of sub-users (paragraph 21, the proxy determines that is has received a message for the service bureau address); identifying: a policy associated with the virtual user (paragraph 21, the rules implemented in Figure 2 are a policy), and a context associated with the source client and the destination client (paragraph 21, step 108); selecting, based upon the (paragraph 21, step 108); and transferring the request to the selected one of the sub-users, wherein the communication session between the source client and the destination client is set up after the request is transferred to the selected one of the sub-users (Paragraph 24, step 204).
As to claim 18, see paragraph 16 and step 210.
As to claim 19, see paragraph 17, if the session is expired a new agent can be selected.
As to claim 20, see paragraph 16 and step 104, once an agent is assigned to a user, the session is established.
As to claim 21, see paragraph 24, step 204.
As to claim 22, see steps 106 and 108.
As to claims 23-28 and 29-34, they are rejected for the same reasoning as claims 17-22, respectively.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442